16-3128
    Mohamed Fawzer v. Whitaker
                                                                                   BIA
                                                                            Vomacka, IJ
                                                                           A205 442 791

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall
    United States Courthouse, 40 Foley Square, in the City of
    New York, on the 15th day of November, two thousand
    eighteen.

    PRESENT:
             JOHN M. WALKER, JR.,
             DENNIS JACOBS,
             DEBRA ANN LIVINGSTON,
                  Circuit Judges.
    _____________________________________

    MOHAMED FAZLAN MOHAMED FAWZER,
             Petitioner,

                     v.                                          16-3128
                                                                 NAC
    Matthew G. Whitaker, ACTING
    UNITED STATES ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                     Joshua E. Bardavid, New York,
                                        NY.

    FOR RESPONDENT:                     Chad A. Readler, Acting
                                        Assistant Attorney General;
                            Leslie McKay, Senior Litigation
                            Counsel; Virginia L. Gordon,
                            Trial Attorney, Office of
                            Immigration Litigation, United
                            States Department of Justice,
                            Washington, DC.


    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner Mohamed Fazlan Mohamed Fawzer, a native and

citizen of Sri Lanka, seeks review of an August 17, 2016,

decision of the BIA affirming an October 30, 2014, decision

of an Immigration Judge (“IJ”) denying Fawzer’s application

for asylum, withholding of removal, and relief under the

Convention Against Torture (“CAT”).     In re Mohamed Fazlan

Mohamed Fawzer, No. A205 442 791 (B.I.A. Aug. 17, 2016), aff’g

No. A205 442 791 (Immig. Ct. N.Y. City Oct. 30, 2014).     We

assume the parties’ familiarity with the underlying facts and

procedural history in this case.

    Under the circumstances of this case, we have reviewed

the IJ’s decision as modified by the BIA, i.e., excluding the

adverse credibility determination, which the BIA declined to

reach.   See Xue Hong Yang v. U.S. Dep’t of Justice, 426 F.3d


                              2
520, 522 (2d Cir. 2005).               The applicable standards of review

are well established.             See 8 U.S.C. § 1252(b)(4)(B); Yanqin

Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).                             An asylum

applicant bears the burden of establishing that he suffered

past    persecution        or    has    a   well-founded           fear      of   future

persecution     in    the       country     of       removal      on    account     of    a

protected ground (“race, religion, nationality, membership in

a particular social group, or political opinion”).                              8 U.S.C.

§ 1101(a)(42); Jin Jin Long v. Holder, 620 F.3d 162, 166 (2d

Cir. 2010).        For applications such as Fawzer’s, governed by

the    REAL   ID     Act    of    2005,         the    applicant         must     show    a

“sufficiently        strong”      nexus         to    a   protected          ground      by

demonstrating that the protected ground is or will be “at

least one central reason” for his persecution. 8 U.S.C.

§ 1158(b)(1)(B)(i); Castro v. Holder, 597 F.3d 93, 100 (2d

Cir. 2010.)     As the BIA has explained, “the protected ground

cannot play a minor role in the alien’s past mistreatment or

fears    of   future       mistreatment.              That     is,      it   cannot      be

incidental,        tangential,         superficial,          or        subordinate       to

another reason for harm.”               Matter of J-B-N- & S-M-, 24 I. &

N. Dec. 208, 214 (B.I.A. 2007).




                                            3
     We conclude that the record evidence here does not compel

the conclusion that Fawzer met his burden of establishing

eligibility for asylum and for withholding of removal by

showing a nexus exists between the harm he allegedly suffered

and fears suffering and either his religion or his pro-United

National Party (“UNP”) political opinion.1 The BIA reasonably

concluded that Fawzer’s asserted mistreatment arose not from

a protected ground but from a business dispute involving an

individual named Chandana, who obtained an SUV from Fawzer’s

father’s car dealership.     Chandana, with others, allegedly

kidnapped Fawzer after Fawzer sought to hold Chandana to his

end of the bargain in connection with the SUV.        The record

shows that Fawzer repeatedly sought payment of the money his

family was owed, that he reported Chandana to the police, and



1 Fawzer did not challenge the IJ’s determination to deny CAT
relief before the Board and has therefore waived that claim. See
Steevenez v. Gonzales, 476 F.3d 114, 117 (2d Cir. 2007) (“To
preserve an issue for judicial review, the petitioner must first
raise it with specificity before the BIA . . . [and] generalized
protestations or the mere statement that removal would be improper
lack the specificity required for preservation.”); see also 8
U.S.C. § 1252(d)(1) (“A court may review a final order of removal
only if . . . the alien has exhausted all administrative remedies
available to the alien as of right . . . .”). Furthermore, even
if we could review it, he does not raise the issue of CAT relief
with any specificity in his brief to this Court. Norton v. Sam’s
Club, 145 F.3d 114, 117 (2d Cir. 1998) (“Issues not sufficiently
argued in the briefs are considered waived and normally will not
be addressed on appeal.”).

                                4
that     Chandana,   in   allegedly   visiting     harm   on   Fawzer,

repeatedly referred to Fawzer’s efforts to obtain the money.

In such circumstances and viewing the record as a whole, we

cannot    conclude   that   the   agency   acted    unreasonably   in

determining that Fawzer’s alleged persecutors “were motivated

by financial gain” and that insults directed at Fawzer’s

religion    and   political   affiliation   were     “incidental   or

tangential to the persecutor’s actual motive.”2

       Fawzer argues that record evidence shows that Chandana

made demeaning remarks about Muslims and also commented on

Fawzer’s UNP support while harming him.              This evidence,

however, does not compel the conclusion that Chandana was

motivated to harm Fawzer for these reasons. As we have said

in the past, “we cannot accept that any use of an ethnic slur

perforce renders ethnicity the motivation for any concomitant


2To the extent Fawzer argues the BIA failed to address his fears
of future persecution, he is incorrect. The BIA explicitly stated
in its decision that “[b]ecause the respondent has not demonstrated
that a protected ground under the Act was at least one central
reason for the harm he experienced and fears upon return,” he has
not met his burden. Certified Administrative Record (“CAR”) at 4
(emphasis added). Because the basis for all his claims revolved
around the Chandana incident, the finding that any past persecution
suffered did not have a nexus to a protected ground means that any
future fears would not either. See Jin Jin Long v. Holder, 620
F.3d 162, 166 (2d Cir. 2010) (“Eligibility for both asylum and
withholding of removal requires that an applicant demonstrate a
nexus between the persecution he alleges (or fears) and an asserted
protected ground . . . .”).

                                  5
infliction of harm” but must “allow the IJ to make a finding

regarding the attackers’ motivation, and uphold that finding

where it is supported and absent compelling evidence to the

contrary.” Candra v. Gonzales, 219 F. App’x. 53, 55 (2d Cir.

2007) (summary order); see also Gonzales-Posadas v. Att’y

Gen. of U.S., 781 F.3d 677, 686-87 (3d Cir. 2015) (record

supported finding that homophobic slurs did not establish

motive   where    other    evidence,      including   petitioner’s     own

statements, suggested that alleged persecutors wished to

coerce petitioner into paying extortion or joining a gang);

Parussimova v. Mukasey, 555 F.3d 734, 742 (9th Cir. 2009)

(concluding that ethnic slur did not compel conclusion that

ethnicity   was   a   central    motivating     reason   for   attempted

sexual assault). Here, as the BIA noted, Fawzer’s own asylum

statement   affirmed      that   Chandana    “kept    returning   to   the

central theme of asking sarcastically whether the respondent

needed   ‘the    money    back   now.’”     Certified    Administrative

Record (“CAR”) at 4 (BIA Opinion); see Lie v. Ashcroft, 396

F.3d 530, 535 (3d Cir. 2005) (concluding that BIA’s nexus

decision was supported by substantial evidence where, even

though alleged persecutors used ethnic slurs, “significant

evidence support[ed] the conclusion that the attackers were


                                    6
motivated by money”).     And even if a reasonable factfinder

could have reached a determination different from the IJ’s,

this Court must uphold an administrative finding of fact as

to motive unless a petitioner shows “that the evidence he

presented was so compelling that no reasonable factfinder

could fail to find the requisite fear of persecution” on the

basis of a protected ground.    INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).3

     For the foregoing reasons, the petition for review is

DENIED. As we have completed our review, any stay of removal

that the Court previously granted in this petition is VACATED,

and any pending motion for a stay of removal in this petition



3 Similarly, Fawzer’s arguments as to letters submitted by his
family are unavailing. The IJ clearly gave little weight to the
letters, saying this about Fawzer’s corroborating evidence: “The
respondent’s corroborating evidence in general is not very
compelling.” CAR 76; see also CAR 84 (“The Court believes that
the corroborating evidence in this case taken altogether is far
from sufficient” given the discrepancies between it and
petitioner’s testimony). If the BIA erred in not reviewing the
corroborating evidence, its failure to do so was harmless, given
the standard of review. Xiao Ji Chen v. U.S. Dep’t of Justice,
471 F.3d 315, 342 (2d Cir. 2006) (noting that the weighing of
evidence “lies largely within the discretion of the IJ”) (internal
quotation marks and brackets omitted); see also Vente v. Gonzales,
415 F.3d 296, 300-01 (3d Cir. 2005) (finding that because
corroboration was never an issue in petitioner’s case, it was not
error for BIA to fail to conduct an “independent corroboration
analysis” after reversing IJ’s credibility analysis and finding
petitioner was credible but nonetheless did not meet his burden of
proof).

                                7
is DISMISSED as moot.   Any pending request for oral argument

in this petition is DENIED in accordance with Federal Rule of

Appellate Procedure 34(a)(2), and Second Circuit Local Rule

34.1(b).

                        FOR THE COURT:
                        Catherine O’Hagan Wolfe,
                        Clerk of Court




                              8